                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                )
                                         )
                   Plaintiff,            )                 4:08CR3178
                                         )
             v.                          )
                                         )
JOSEPH KONAN TAYLOR,                     )                   ORDER
                                         )
                   Defendant.            )
                                         )


       It appears that Mr. Taylor may be eligible for relief under the First Step Act.
However, I have been informed by counsel that Mr. Taylor is already at a residential
re-entry center and will be released next month. Accordingly, and in the exercise of
my discretion,

       IT IS ORDERED that I decline to grant Mr. Taylor relief under the First Step
Act.

       DATED this 12th day of September, 2019.

                                       BY THE COURT:

                                       s/ Richard G. Kopf
                                       Senior United States District Judge
